EXHIBIT 10.1


FIRST AMENDMENT TO
TERM CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO TERM CREDIT AGREEMENT (this “First Amendment”) is
entered into effective as of October 22, 2008 between RANCHER ENERGY CORP., a
Nevada corporation (“Borrower”), and GASROCK CAPITAL LLC, a Delaware limited
liability company (“Lender”). Capitalized terms used but not defined in this
First Amendment have the meaning given them in the Credit Agreement (defined
below).
 
RECITALS
 
A. Borrower and Lender entered into that certain Term Credit Agreement dated as
of October 16, 2007 (as amended, restated or supplemented from time to time, the
“Credit Agreement”).
 
B. Borrower and Lender have agreed to amend the Credit Agreement, subject to the
terms and conditions of this First Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.  Amendments to Credit Agreement.


Section 1.1, Defined Terms of the Credit Agreement is hereby amended by revising
the following definition in its entirety to read as follows:
 
“Maturity Date” means the earliest of (a) April 30, 2009, (b) the date on which
all Obligations (other than the obligations under any ORRI Conveyance and
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents) have been paid in full and this Agreement has
terminated, and (c) the date on which Lender notifies Borrower of the
acceleration of payments of all or any portion of the Obligations based on the
occurrence of an Event of Default.
 
Section 2.6(c) is hereby amended to add the following text immediately following
the last sentence thereof:
 
In addition to the foregoing and to the extent any portion of the Interest
Reserve remains unapplied on the Repayment Dates as set forth below, Borrower
hereby instructs Lender, and Lender hereby agrees, to apply the balance of such
Interest Reserve, if any, against the accrued and unpaid interest due on the
Principal Amount on the Repayment Dates as follows: (i) first, the amount of the
Interest Reserve in excess of $300,000 against the accrued and unpaid interest
payable on the January 2009 Repayment Date; (ii) second, the
 
 

--------------------------------------------------------------------------------

 


amount of Interest Reserve in excess of $206,666.67, if any, against the accrued
and unpaid interest payable on the February 2009 Repayment Date; (iii) third,
the amount of the Interest Reserve in excess of $100,000, if any, against the
accrued and unpaid interest payable on the March 2009 Repayment Date; and (iv),
fourth, the remainder of such Interest Reserve, if any, against the accrued and
unpaid interest payable on the April 2009 Repayment Date; provided that in the
event Lender applies the balance of such Interest Reserve, if any, in accordance
with the foregoing, Borrower shall not be required to deposit additional funds
into the Lender Account sufficient to eliminate any such deficit in the Interest
Reserve created thereby. If, on the Maturity Date and after applying the
foregoing accrued interest payments, any excess Interest Reserve amount exists,
such excess shall be applied to the outstanding Principal Amount.
 
Section 7.1(d) is hereby amended to add the following subsection (v) immediately
following subsection (iv) thereof:
 
(v) Subject to clause (ii) above, Borrower shall permit Lender or its
representatives to consult directly with any of Borrower’s advisors or
consultants that are hired or employed from time to time in connection with
Borrower’s assets, business or operations and the acquisition and divestitures
or financing in connection with any of its assets, business or operation,
including, without limitation, Growth Capital Partners and Borrower agrees to
promptly notify Lender of any such newly hired or employed advisors or
consultants.
 
Sections 8.4(a) and 8.4(b) are hereby deleted in their entirety and replaced
with the following:
 
(a) On the Closing Date, Borrower shall grant to Lender an ORRI covering the
Leases more particularly described on Exhibit A attached hereto, pursuant to the
ORRI Conveyance, equal to 2% of 8/8ths proportionately reduced to Borrower’s
Working Interest. Additionally, effective as of October 1, 2008, Borrower shall
grant to Lender an ORRI covering the Leases more particularly described on
Exhibit A attached hereto, pursuant to the ORRI Conveyance, equal to 1% of
8/8ths proportionately reduced to Borrower’s Working Interest (which is in
addition to the ORRI described above).


(b) After the Closing Date, during the term of this Agreement or so long as the
Obligations remain outstanding, Borrower shall assign to Lender an ORRI
(pursuant to an ORRI Conveyance) covering each Lease acquired by Borrower after
the Closing Date, which ORRI shall be equal to 2% of 8/8ths proportionately
reduced to Borrower’s Working Interest; provided that, from and after October 1,
2008, any such ORRI shall be 3% of 8/8ths proportionately reduced to Borrower’s
Working Interest.


Sections 8.5(a) and 8.5(d) are hereby deleted in their entirety and replaced
with the following:
 
(a)   Prior to the Maturity Date, the Borrower may purchase from Lender
one-third (1/3rd) of the entire ORRI granted or assigned to Lender under the
ORRI Conveyances in accordance with Section 8.4, so that, after giving effect to
such purchase, Lender’s ORRI

(b)  on all Borrower’s Leases and Wells will be equal to 2.0% of 8/8ths
proportionately reduced to Borrower’s Working Interest.


(c)  The amount of the purchase price for the repurchased ORRI shall be the
“supplemental amount” needed to cause the following equation to equal 1.4: (i)
the sum of (A) the Principal Amount paid to Lender, plus (B) all accrued
interest on the Principal Amount paid to Lender, plus (C) all payments in
respect of the ORRI paid to Lender, plus (D) the supplemental amount, divided by
(ii) 12,240,000.
 
 
 

--------------------------------------------------------------------------------

 
Section 10.1(a) is hereby deleted in its entirety and replaced with the
following:
 
(a)  Borrower fails to (i) pay any portion of the Obligations (principal,
interest, fees or expenses) when the same is due and payable, whether on a
Repayment Date, at a date for the payment of an installment, or at a date fixed
for prepayment thereof; provided that Borrower shall not be deemed to have
failed to pay an interest payment on a Repayment Date if Lender debits such
interest payment from the Lender Account on such Repayment Date, or (ii) except
as otherwise provided in Section 2.6(c), replenish the Interest Reserve in the
Lender Account within 3 Business Days after Lender debits an interest payment
from the Lender Account on a Repayment Date;


2.  Conditions to Closing First Amendment. This First Amendment shall be
effective once each of the following conditions precedent have been satisfied,
unless specifically waived in writing by Lender:


(a)  Lender shall have received the following documentation, each in form and
substance satisfactory to Lender and its legal counsel, in their sole
discretion:


                    (i)  this First Amendment executed by Borrower and Lender;


                    (ii)  the ORRI Conveyance executed by Borrower and Lender;
and


                    (iii)  such other documents as Lender may reasonably
request.


(b)  Borrower shall have paid to Lender the amount of $2,240,000 as a principal
repayment.


3.  Representations and Warranties. Borrower represents and warrants to Lender
that (a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this First Amendment, (b) this First Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this First Amendment to be effective, (d) the execution and delivery of this
First Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this First
Amendment as though made on the date of this First Amendment (except to the
extent that such representations and warranties speak to a specific date), (f)
it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing.
 
 

--------------------------------------------------------------------------------

 

4.  The representations and warranties made in this First Amendment shall
survive the execution and delivery of this First Amendment. No investigation by
Lender is required for Lender to rely on the representations and warranties in
this First Amendment.


5.  Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this First
Amendment. Except as affected by this First Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
First Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrower hereby reaffirms its obligations
under the Loan Documents to which it is a party and agrees that all Loan
Documents to which they are a party remain in full force and effect and continue
to be legal, valid, and binding obligations enforceable in accordance with their
terms (as the same are affected by this First Amendment). Borrower hereby
releases Lender from any liability for actions or omissions in connection with
the Credit Agreement and the other Loan Documents prior to the date of this
First Amendment.


6.  Miscellaneous.


(a) No Waiver of Defaults. This First Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this First Amendment, or (B) any present
or future violation of, or default under, any provision of the Loan Documents,
or (ii) a waiver of Lender’s right to insist upon future compliance with each
term, covenant, condition and provision of the Loan Documents.


(b) Form. Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this First Amendment must be in form and substance
satisfactory to Lender and its counsel.


(c)  Headings. The headings and captions used in this First Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this First Amendment, the Credit Agreement, or the other Loan Documents.


(d)  Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
First Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.


(e)  Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.


(f)  Multiple Counterparts. This First Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This First
 
 

--------------------------------------------------------------------------------

 

(g)  Amendment may be transmitted and signed by facsimile or portable document
format (PDF). The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on Borrower and Lender. Lender may also require
that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or PDF document or signature.


(h)  Governing Law. This First Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.


(i)  Arbitration. Upon the demand of any party to this First Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section 12.1
of the Credit Agreement.


(j)  Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties. There Are
No Unwritten Oral Agreements among the Parties.


[Signatures appear on the next page.]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this First Amendment is executed as of the date first
written above.
 


BORROWER:


RANCHER ENERGY CORP.,
a Nevada corporation


By:      /s/ John Works                                      
John Works
President & Chief Executive Officer


 


LENDER:


GASROCK CAPITAL LLC,
a Delaware limited liability company




By:      /s/ Marshall Lynn Bass                         
Marshall Lynn Bass
Principal


 
 
 
 
Signature Page to the First Amendment to
Term Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT AND AGREEMENT
TO
FIRST AMENDMENT TO TERM CREDIT AGREEMENT
 
Guarantor executes this First Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this First Amendment, and hereby
expressly ratifies and confirms its liability under its Guaranty dated October
16, 2007 executed in favor of Lender and confirms that such liability continues
in full force and effect with respect to the indebtedness of Borrower covered by
the Credit Agreement, as amended by this First Amendment, as same may be further
restated, amended, modified, renewed, or rearranged from time to time.
 


 
RANCHER ENERGY WYOMING, LLC
a Wyoming limited liability company


By: RANCHER ENERGY CORP.,
its sole Manager




By:      /s/ John Works                                       
John Works
President & Chief Executive Officer